United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 May 5, 2004

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 03-40768
                         Summary Calendar




   JUANA CORTEZ REYES, Indivually and as Representative of the
Estate of Faustino Gonzalez Del Valle and as Next Friend of
Christopher Gonzales Reyes and Alexandra Gonzalez Reyes; MARGARITA
OLARTE HERNANDEZ, Individually and as Representative of the Estate
of Julian Rubio Palacios, as Temporary Guardian of the Estate of
Maria Del Carmen Rubio Olarte, NCM, as as Next Friend of Maria Del
Carmen Rubio Olarte, Julio Rubio Olarte, Arturo Rubio Olarte,
Roberto Rubioi Olarte, Gil Ruio Olarte, Debora Ruio Olarte, David
Rubioi Olarte, Francisco Javier Rubio Olarte and Valeria
Monteserrat Rubio Olarte; ELVIRA HERNANDEZ, Individually and as
Representative of the Estate of Hilario Corona Uribe, and as Next
Friend of Maria Catalina Corona Hernandez, Laura Corona Hernandez,
Gloria Isabel Corona Hernandez and Hilario Corona Hernandez; ANITA
QUIROZ LAPA, Individually and as Representative of the Estate of
Julian Flores Quiroz; ROQUE GUERRERO CHAVEZ, Individually and as
Representative of the Estate of Maria Del Carmen Salas Palacios and
as next Friend of Erika Guerrero Salas, Sergio Guerrero Salas and
Mireya Guerrero Salas;


                        Plaintiffs-Counter Defendants-Appellants,


   ARMANDO GONZALEZ DEL VALLE; ANDREA OLVERA MORENO; BASILIO LEAL
HURTADO; ESTATE OF ELIAZAR OLVERA; SIXTA DEL VALLE HERNANDEZ;
ELEOCADIO GONZALEZ; REYNA PALACIOS JUAREZ; LUIS FLORES CORDOVA,


                                Intervenor-Plaintiffs-Appellants,


                              VERSUS

                    DAGOBERTO AGUILAR; ET AL.,

                                              Defendants,

  REDLAND INSURANCE COMPANY; ACCEPTANCE CASUALTY INSURANCE CO.,
                         Defendants-Counter Claimants-Appellees.


           Appeal from the United States District Court
                For the Southern District of Texas
                            M-00-CV-193




Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court based on the

reasons advanced in its order of April 18, 2002.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2